                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

In re:                                                 Chapter 11

ROMAN CATHOLIC CHURCH OF THE                           Case No. 18-13027 t11
ARCHDIOCESE OF SANTA FE, a New Mexico
corporation sole,

                        Debtor.

                                    ENTRY OF APPEARANCE

         Hall & Monagle, LLC, enters its appearance on behalf of Claimants John Does 67, 69,

 70, 71, 73, 74, 76, 77, 78, 79, 80, 82, 83, 84, 87, 88, 90, 91, 92, 93, 94, 96, and Jane Does G, I, L,

 and M, (listed as Creditors in Form 204, Petition [Doc. 1]), as well as other sexual abuse victims

 filing proof of claim forms, and request that copies of all court filed pleadings and notices be

 provided to the address below.



                                                               Respectfully Submitted by:


                                                               HALL & MONAGLE, LLC


                                                               /s/ Levi A. Monagle 04/25/19
                                                               Levi A. Monagle
                                                               Brad D. Hall
                                                               320 Gold Ave SW #1218
                                                               Albuquerque, NM 87102
                                                               (505) 255-6300, Fax 255-6323
                                                               levi@hallmonagle.com




Case 18-13027-t11         Doc 169     Filed 04/25/19      Entered 04/25/19 11:13:42 Page 1 of 1
